DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to the Election/Restriction filed on 26 July 2022.
Claims 1 – 20 are pending. Claims 15 – 17 are withdrawn due to a restriction requirement.  

Election/Restrictions
Applicant's election with traverse of claims 1 – 14 and 18 – 20 in the reply filed on 26 July 2022 is acknowledged.
Claims 15 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
The traversal is on the grounds that the search and examination of all the species disclosed in the application can be made without a serious burden.  However, this argument is not found persuasive for the following reasons:
In response to Applicant's argument that the search and examination of all the species disclosed in the application can be made without a serious burden, Applicant is incorrect because there would be a serious burden on the Examiner if restriction is not required.  Please note, the Office may require the restriction/election of species if (1) the inventions are independent (see MPEP § 802.01 , § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)), and (2) there would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).  In the instant case, Applicant does not dispute the species are distinct as claimed.  That is, Applicant does not dispute that the species are mutually exclusive, that the species are of materially different designs, and that the species are not obvious variants of one another. Instead, Applicant alleges that the search and examination of all the species disclosed in the application can be made without a serious burden without giving any evidence.  However, since the species have materially different designs, there would be a serious burden on the Examiner if restriction is not required because the examination of all the species in the application would require a different field of search for each species wherein it would be necessary to search for one of the species in a manner that is not likely to result in finding art pertinent to the other species (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).  Thus, since Applicant does not dispute the species are distinct as claimed, does not dispute the species have materially different designs, and alleges the search and examination of all the species disclosed in the application can be made without a serious burden without giving any evidence, Applicant's argument is unpersuasive.
Therefore, the election/restriction requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 March 2020 and 30 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claims 2, 6, 11, 18, and 20 are objected because of the following informalities:
Regarding claim 2, line 7, the limitation, “the criteria”, should read, “the specified criteria”
Regarding claim 6, line 5, the limitation, “the number”, should read, “the number of batteries”;
Regarding claim 11, line 5, the limitation, “the number”, should read, “the number of batteries”;
Regarding claim 18, line 12, the limitation, “the criteria”, should read, “the specified criteria”; and
Regarding claim 20, line 7, the limitation, “the criteria”, should read, “the specified criteria”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 11 – 12; claim 2, lines 7 – 8; claim 9, line 7; claim 18, lines 11 – 12; and claim 20, lines 7 – 8 and 11, the limitation, “the whole dust collecting system”, is indefinite because it is ambiguous what limitations are imposed with the term, “whole”.  In other words, it is ambiguous what limitations are imposed by the term, “whole”, in the phrases, “a state of the whole dust collecting system”, or “a weight of the whole dust collecting system”, as compared to the phrases without the term, “whole”, such as, “a state of the dust collecting system”, or “a weight of the dust collecting system”.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the whole dust collecting system”, to mean “the dust collecting system”.  Please note, since claims 2 – 14 and 18 – 20 depend upon claim 1, claims 2 – 14 and 18 – 20 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirnitzer et al. (US 2022/0105616 A1), hereinafter Wirnitzer.

Regarding claim 1, Wirnitzer discloses a dust collecting system including a power tool (10, fig. 1) configured to perform processing operation on a workpiece by driving a tool accessory (28, fig. 1) and a dust collector ([0024], ll. 17 – 20 describes a dust extractor detachably connected to the hand-held power tool) configured to be removably attached to the power tool and to collect dust generated by the processing operation, wherein the power tool comprises: at least one battery-mounting part (36, fig. 1) each configured to removably receive a battery (38, fig. 1); a first motor (18, fig. 1) configured to operate with electric power supplied from the battery; a driving mechanism (22, 24, fig. 1) configured to drive the tool accessory by power of the first motor; and a body housing (12, fig. 1) that houses the first motor and the driving mechanism, and the dust collecting system comprises a control device (40, fig. 1) configured to control operation of at least one of the power tool and the dust collector according to a state of the dust collecting system ([0105] describes the drive unit 20 of the hand-held power tool 10 is controlled by the electronics system 40, in particular is braked, in dependence on the determined rotation of the housing 12 of the hand-held power tool 10, wherein the electronics system 40 selects a parameter sets according to the weight parameter and the instantaneous rotational speed of the hand-held power tool 10. [0024] describes the weight parameter may be realized as a weight of the system composed of a hand-held power tool with a battery pack and an accessory wherein the accessory is a dust extractor.  Thus, the electronics system 40 brakes the drive unit 20 of the hand-held power tool 10 according to a state, in this case the weight, of the dust collecting system).

Regarding claim 2, Wirnitzer discloses the driving mechanism (22, 24, fig. 1) is configured to perform at least drilling motion of rotationally driving the tool accessory (28, fig. 1) around a driving axis (29, fig. 1) ([0071], ll. 4 – 7), the control device (40, fig. 1) is configured to stop rotational driving of the tool accessory in response to determining that excessive rotation of the body housing around the driving axis occurs, in accordance with specified criteria, and the control device is configured to set the specified criteria according to a weight of the dust collecting system ([0105] describes the drive unit 20 of the hand-held power tool 10 is controlled by the electronics system 40, in particular is braked or stopped, in dependence on the determined rotation of the housing 12 of the hand-held power tool 10, wherein the electronics system 40 selects a parameter sets according to the weight parameter and the instantaneous rotational speed of the hand-held power tool 10. [0128] describes if the weight parameter is above a second threshold, then a first parameter set for the rotation detection unit 204 is selected by the electronics system 40, and if the weight parameter is below a second threshold, then a second parameter set for the rotation detection unit 204 is selected by the electronics system 40. [0024] describes the weight parameter may be realized as a weight of the system composed of a hand-held power tool with a battery pack and an accessory wherein the accessory is a dust extractor.  Thus, the electronics system 40 brakes or stops the drive unit 20 of the hand-held power tool 10 according the specified criteria of a threshold value wherein the electronics system 40 set the threshold value according to a weight of the dust collecting system).

Regarding claim 3, Wirnitzer discloses the power tool (10, fig. 1) further includes a first detecting device (204, fig. 1 – shown as 200) configured to detect an index value ([0105], ll. 1 – 3; “a motion variable”) corresponding to a rotation state of the body housing (12, fig. 1) around the driving axis (29, fig. 1) ([0105], ll. 1 – 3), the control device (40, fig. 1) is configured to determine whether or not the excessive rotation occurs based on a result of comparison between the index value and a reference value, and the control device is configured to set the reference value according to the weight ([0105] describes the drive unit 20 of the hand-held power tool 10 is controlled by the electronics system 40, in particular is braked or stopped, in dependence on the determined rotation of the housing 12 of the hand-held power tool 10, wherein the electronics system 40 selects a parameter sets according to the weight parameter and the instantaneous rotational speed of the hand-held power tool 10. [0128] describes if the weight parameter is above a second threshold, then a first parameter set for the rotation detection unit 204 is selected by the electronics system 40, and if the weight parameter is below a second threshold, then a second parameter set for the rotation detection unit 204 is selected by the electronics system 40. [0105] describes the rotation detection unit 204 determines a rotation of the housing 12 of the hand-held power tool 10 on the basis of the motion variable and [0019] describes the motion variable is compared with the threshold of the second parameter set. [0024] describes the weight parameter may be realized as a weight of the system composed of a hand-held power tool with a battery pack and an accessory wherein the accessory is a dust extractor.  Thus, the electronics system 40 brakes or stops the drive unit 20 of the hand-held power tool 10 according the specified criteria of a threshold value wherein the electronics system 40 set the threshold value according to a weight of the dust collecting system).

Regarding claim 4, Wirnitzer discloses the first detecting device (204, fig. 1 – shown as 200) is configured to detect any one of speed, acceleration, angular speed and angular acceleration as the index value ([0114] – [0119] describes the rotation detection unit 204 detects an instantaneous rotation speed or angular speed), and the control device (40, fig. 1) is configured to change the reference value to a lower value as the weight increases ([0128] describes if the weight parameter is above a second threshold, then a first parameter set for the rotation detection unit 204 is selected by the electronics system 40 wherein the first parameter set for the rotation detection unit 204 has a lower threshold).

Regarding claim 5, Wirnitzer discloses the at least one battery-mounting part (36, fig. 1) is each configured to receive selected one of plural types of batteries (38, fig. 1) ([0031], ll. 12 – 16 describes a plural types of batteries that differ in the number and/or interconnection of the battery cells arranged in them, or in the performance of the battery cells, usually having a different available current), and the control device (40, fig. 1) is configured to determine a type of the battery mounted to each of the at least one battery-mounting part and determine the weight based on the type of the battery ([0126] describes the electronics system 40 determines the weight parameter of the plural types of batteries on the basis of the current provided by the battery pack 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wirnitzer et al. (US 2022/0105616 A1), hereinafter Wirnitzer, in view of Appel et al. (US 2013/0136549 A1), hereinafter Appel.

Regarding claim 9, Wirnitzer discloses the invention as recited in claim 1.
Wirnitzer does not explicitly disclose the dust collector comprises a second motor; and a fan configured to be rotationally driven by the second motor to generate air flow for collecting dust, and the control device is configured to set a rotation speed of the second motor according to a weight of the dust collecting system.
However, Appel teaches the dust collector (20, fig. 1) comprises a second motor (120, fig. 3); and a fan (36, fig. 3) configured to be rotationally driven by the second motor to generate air flow for collecting dust, and the control device (122, fig. 9) is configured to set a rotation speed of the second motor ([0048] describes a sensor 125 of a suction device outputting a signal corresponding to an alternating magnetic field of a drive motor 5 of a hammer drill 1 wherein a controller 122 switches a fan motor 120 on when the signal exceeds a threshold value and switches the fan motor 120 off when the signal falls below the threshold value or, other words, decreases to a rotation speed of the fan motor 120 to zero when the drive motor 5 of the hammer drill 1 is deactivated) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Appel with the invention of Wirnitzer, when the drive unit 20 of the hand-held power tool 10 of Wirnitzer is braked or stopped by the electronics system 40 in dependence on the determined rotation of the housing 12 and the parameters set according to the weight parameter, as described by [0105] of Wirnitzer, controller 122 of the suction device 20 of Appel stops the fan motor 120 or, in other words, reduces the rotation speed of the fan motor 120 to zero. The examiner deems that with the combination of Wirnitzer and Appel, the claimed control device would be the electronics system 40 of Wirnitzer and the controller 122 of Appel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by Wirnitzer, with the dust collector comprises a second motor; and a fan configured to be rotationally driven by the second motor to generate air flow for collecting dust, and the control device is configured to set a rotation speed of the second motor according to a weight of the dust collecting system, as taught by Appel, with the motivation to activate and deactivate the dust collector when the power tool is in use or not in use, respectively, without the need of using an additional switch on the dust collector.  Moreover, the power tool does not need any additional circuits or arrangements to ensure that the suction device is switched on ([0004]).

Regarding claim 10, Wirnitzer, as modified by Appel, discloses the invention as recited in claim 9.
The modified Wirnitzer teaches the at least one battery-mounting part (Wirnitzer – 36, fig. 1) is each configured to receive selected one of plural types of batteries (Wirnitzer – 38, fig. 1) (Wirnitzer – [0031], ll. 12 – 16 describes a plural types of batteries that differ in the number and/or interconnection of the battery cells arranged in them, or in the performance of the battery cells, usually having a different available current), and the control device (Wirnitzer – 40, fig. 1) is configured to determine a type of the battery mounted to each of the at least one battery-mounting part and determine the weight based on the type of the battery (Wirnitzer – [0126] describes the electronics system 40 determines the weight parameter of the plural types of batteries on the basis of the current provided by the battery pack 38).

Regarding claim 18, Wirnitzer discloses the invention as recited in claim 1.
The modified Wirnitzer further discloses the driving mechanism (Wirnitzer – 22, 24, fig. 1) is configured to perform at least drilling motion of rotationally driving the tool accessory (Wirnitzer – 28, fig. 1) around a driving axis (Wirnitzer – 29, fig. 1) (Wirnitzer – [0071], ll. 4 – 7), and the control device (40, fig. 1) is configured to stop rotational driving of the tool accessory (28, fig. 1) in response to determining that excessive rotation of the body housing (12, fig. 1) around the driving axis (29, fig. 1) occurs, in accordance with specified criteria ([0105] describes the drive unit 20 of the hand-held power tool 10 is controlled by the electronics system 40, in particular is braked or stopped, in dependence on the determined rotation of the housing 12 of the hand-held power tool 10, wherein the electronics system 40 selects a parameter sets according to the weight parameter and the instantaneous rotational speed of the hand-held power tool 10. [0128] describes if the weight parameter is above a second threshold, then a first parameter set for the rotation detection unit 204 is selected by the electronics system 40, and if the weight parameter is below a second threshold, then a second parameter set for the rotation detection unit 204 is selected by the electronics system 40. [0024] describes the weight parameter may be realized as a weight of the system composed of a hand-held power tool with a battery pack and an accessory wherein the accessory is a dust extractor.  Thus, the electronics system 40 brakes or stops the drive unit 20 of the hand-held power tool 10 according the specified criteria of a threshold value wherein the electronics system 40 set the threshold value according to a weight of the dust collecting system). 
Wirnitzer does not explicitly disclose the dust collector comprises a second motor; and a fan configured to be rotationally driven by the second motor to generate air flow for collecting dust, and the control device is configured to set, according to a weight of the dust collecting system, the specified criteria and a rotation speed of the second motor.
However, Appel teaches the dust collector (20, fig. 1) comprises a second motor (120, fig. 3); and a fan (36, fig. 3) configured to be rotationally driven by the second motor to generate air flow for collecting dust, the control device (122, fig. 9) is configured to set, according to a weight of the dust collecting system, the specified criteria and a rotation speed of the second motor ([0048] describes a sensor 125 of a suction device outputting a signal corresponding to an alternating magnetic field of a drive motor 5 of a hammer drill 1 wherein a controller 122 switches a fan motor 120 on when the signal exceeds a threshold value and switches the fan motor 120 off when the signal falls below the threshold value or, other words, decreases to a rotation speed of the fan motor 120 to zero when the drive motor 5 of the hammer drill 1 is deactivated) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Appel with the invention of Wirnitzer, when the drive unit 20 of the hand-held power tool 10 of Wirnitzer is braked or stopped by the electronics system 40 in dependence on the determined rotation of the housing 12 and the parameters set according to the weight parameter, as described by [0105] of Wirnitzer, controller 122 of the suction device 20 of Appel stops the fan motor 120 or, in other words, reduces the rotation speed of the fan motor 120 to zero).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the dust collecting system, as disclosed by Wirnitzer, with the dust collector comprises a second motor; and a fan configured to be rotationally driven by the second motor to generate air flow for collecting dust, and the control device is configured to set, according to a weight of the dust collecting system, the specified criteria and a rotation speed of the second motor, as taught by Appel, with the motivation to activate and deactivate the dust collector when the power tool is in use or not in use, respectively, without the need of using an additional switch on the dust collector.  Moreover, the power tool does not need any additional circuits or arrangements to ensure that the suction device is switched on ([0004]).

Allowable Subject Matter
Claims 6 – 8, 11 – 14, and 19 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        18 October 2022
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731